DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11-15, & 20 have been amended and examined as such.
Claims 6-10 have been cancelled as requested by the Applicant.

Allowable Subject Matter
Claims 1 & 20 are allowed as amended.
Claims 2-5 & 11-19 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
Applicant amended the independent claims 1 & 20 to incorporate additional similar limitations, specifically those from original claim 6.  Additionally, the arguments brought to light a clearer understanding of the specific limitation of the curing rate of the UV curable ink by the UV light source.  Based on the new understanding an additional and updated search was conducted and the existing and additional prior art of record fails to teach or fairly suggest an inkjet printing apparatus [claim 1] or method [claim 20] for printing a UV curable ink onto a print medium comprising all the limitations as claimed, particularly but not limited to a UV light source and irradiating the UV curable ink landed on the print medium, so as to maintain a state in which a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on the print medium… the print medium is formed from vinyl chloride…
Prior Art KIDA et al. teaches an inkjet printing apparatus and method for UV curable ink printing and a vinyl chloride print medium, but does not teach the limitation of a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on the print medium.
Prior Art NAKAJIMA et al. teaches an inkjet printing apparatus and method for UV curable ink printing and a vinyl chloride print medium, but does not teach the limitation of a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on the print medium.
Prior Art Ishibashi et al. teaches a cured printed medium, but does not teach the limitation of a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on the print medium.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breton et al. (US 2011/0152397 A1) teaches a curable ink composition with partial .   
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/John Zimmermann/Primary Examiner, Art Unit 2853